FILED
                            NOT FOR PUBLICATION                             JAN 30 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOHN SHEK,                                       No. 13-17032

               Plaintiff - Appellant,            D.C. No. 3:13-cv-02017-WHA

  v.
                                                 MEMORANDUM*
CHILDREN HOSPITAL RESEARCH
CENTER IN OAKLAND; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       John Shek appeals pro se from the district court’s judgment dismissing his

employment action alleging various federal and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion the district


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s dismissal for failure to comply with a court order, In re

Phenylpropanolamine (PPA) Prod. Liab. Litig., 460 F.3d 1217, 1226 (9th Cir.

2006), and we affirm.

      The district court did not abuse its discretion by dismissing Shek’s action for

failing to comply with its July 10, 2013 order because at least three of the five

relevant factors weighed in favor of dismissal. See id. (discussing the five factors

for determining whether to dismiss for failure to comply with a court order, and

noting that dismissal should not be disturbed absent “a definite and firm conviction

that it was clearly outside the acceptable range of sanctions” (citations and internal

quotation marks omitted)). Because we affirm on this basis, we do not address the

parties’ contentions concerning alternative grounds for dismissal.

      We reject Shek’s contentions concerning judicial bias.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      Shek’s pending motions and requests for judicial notice are denied.

      AFFIRMED.




                                           2                                    13-17032